Case: 2:19-cv-03485-EAS-KAJ Doc #: 25 Filed: 12/09/19 Page: 1 of 2 PAGEID #: 333



                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

KELSEA D. WIGGINS; and DU’BOIS A.     :
                                      :
CROCKROM, individually and on behalf of
all others similarly situated,        :
                                      :           Case No. 2:19-cv-03485-EAS-KAJ
      Plaintiffs                      :
                                      :
v.                                    :           NOTICE OF VOLUNTARY
                                      :           DISMISSAL WITHOUT
BANK OF AMERICA, N.A.; and BANK OF ::             PREJUDICE
AMERICA CORPORATION,                  :
      Defendants                      :
_____________________________________ :

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiffs Kelsea D. Wiggins
and Du’Bois A. Crockrom hereby dismiss without prejudice all claims against Defendants Bank
of America, N.A. and Bank of America Corporation.
Dated: December 9, 2019                    Respectfully submitted,
                                           By: s/ Frank S. Hedin              .
                                                  Frank S. Hedin
                                           HEDIN HALL LLP
                                           Frank S. Hedin (pro hac vice)
                                           fhedin@hedinhall.com
                                           1395 Brickell Ave, Suite 900
                                           Miami, Florida 33131
                                           Tel: (305) 357-2107
                                           Fax: (305) 200-8801
                                           AHDOOT & WOLFSON, PC
                                           Robert Ahdoot (pro hac vice)
                                           rahdoot@ahdootwolfson.com
                                           10728 Lindbrook Drive
                                           Los Angeles, California 90024
                                           Tel: (310) 474-9111
                                           Fax: (310) 474-8585
                                           O’CONNOR, HASELEY, & WILHELM LLC
                                           John Haseley
                                           haseley@goconnorlaw.com
                                           34 North Fourth Street, Suite 340
                                           Columbus, Ohio 43215
                                           Tel: (614) 426-8840


             NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
Case: 2:19-cv-03485-EAS-KAJ Doc #: 25 Filed: 12/09/19 Page: 2 of 2 PAGEID #: 334




                               CERTIFICATE OF SERVICE

       I hereby certify that on December 9, 2019, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF system, which will send a notice of this electronic filing

to all counsel of record.


                                            By: s/ Frank S. Hedin               .
                                                   Frank S. Hedin
                                            Counsel for Plaintiffs




                                    -2-
              NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
